Title: From George Washington to Timothy Pickering, 23 February 1782
From: Washington, George
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters Philadelphia Feby 23d 1782
                  
                  I have your favor of this day before me.
                  Altho I am not certain the Teams will be wanted so soon as the Middle of May, yet I think all things considered, it will be expedient to make your Arrangements so as to have them either in Camp at that time, or in such a situation as that they might be brought in immediately if necessary.  I am Sir with great regard Your Most Obedt Servant
                  
                     Go: Washington
                  
               